PER CURIAM.
The defendant, Braxton, appeals from his convictions on two counts of “assault to commit murder in the second degree with firearm”. On appeal he challenges the sufficiency of the evidence upon which he was convicted under each count.
We have examined his contentions in the light of the evidence in the record and the controlling principles of law and have con-eluded that they are without merit. Luke v. State, Fla.App.1967, 204 So.2d 359; Perry v. State, Fla.App.1965, 177 So.2d 892; Bass v. State, Fla.App.1965, 172 So.2d 614; and Crum v. State, Fla.App.1965, 172 So.2d 24.
Affirmed.